Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II: Manufactured Product, Claims 11 - 19 in the reply filed on 2 April 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Line 1: “A stirring type feeding-bottle” should read “A stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Lines 6: “the stirring type feeding-bottle” should read “the stirring type feeding-bottle apparatus” for sake of accuracy and clarity as “drive device” is part of the base body and not the bottle itself.
Claim 12 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 13 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 14 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 15 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 16 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 17
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 18 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Claim 19 is objected to because of the following informalities: 
Line 1: “The stirring type feeding-bottle” should read “The stirring type feeding-bottle apparatus” for sake of accuracy and clarity as this apparatus also encompasses a “drive device” separate from the bottle.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 11 Line 6 – 7: “a drive device” can by synonymous with “a driving means”. Functional language is present with “for driving the flexible straw and the counterweight head to revolve”. Structure is lacking in the claim language, therefore 112f is invoked. Structure is found in the specification [0014]: “the magnetic drive device comprises a motor, a holder and a magnet, the holder is mounted on an output shaft of the motor …” This language will be translated into the prior art rejection sections.
Claims 12, 14 – 19: these claims also invoke 112f claim interpretation due to their dependence on claim 11, though “drive device” is not mentioned in any of them along with functional language.
Claim 13 does not invoke 112f claim interpretation due to its dependence on claim 11 as structure is found in the claim language itself.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 – 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Chinese Patent No. 203777334U hereinafter Zhong) in view of La Forme (U.S. Patent No. 26327A hereinafter La Forme). A machine translation of the specification of Zhong was utilized and that translation is attached.

Regarding Claim 11, Zhong teaches a stirring type feeding-bottle (figure 2: feeding bottle 1), comprising a feeding-bottle assembly comprising a feeding-bottle (figure 2: feeding bottle 1), a nipple subassembly (figure 2: nipple at top of feeding bottle 1), a flexible straw (figure 2: straw 1.1) and a counterweight head (figure 2: stirring device 2); the nipple subassembly being disposed on the feeding-bottle (figure 2: nipple is disposed on and at the top of feeding bottle 1), an upper end of the flexible straw being connected to the nipple subassembly (figure 2: straw 1.1’s upper end is connected to the nipple at the top of the feeding bottle 1), and the counterweight head being connected to a lower end of the flexible straw (figure 2: lower end of straw 1.1 is connected to stirring device 2); wherein the stirring type feeding-bottle (figure 2: feeding bottle 1) further comprising a drive device (figure 2: driving device 3), 112f: the magnetic drive device (figure 2: driving device 3) comprises a motor, a holder and a magnet, the holder is mounted on an output shaft of the motor (see annotated figure 2 of Zhong below), for driving the flexible straw (figure 2: straw 1.1) and the counterweight head (figure 2: stirring device 2) to revolve ([0029]: “The device 3 drives the stirring device 2 through the magnetic force between the driving magnet 3.1 and the driven magnet 2.1, so as to stir the milk in the feeding bottle 1).
 	Zhong is silent on a gap is formed between the counterweight head and an inner bottom surface of the feeding-bottle.  

	Zhong and La Forme are analogous in the field of nursing bottles with internal straws connecting the nipple assembly to a counterweight. It would have been obvious to one skilled in the art before the effective filing date to modify the straw length of Zhong with the gap is formed between the counterweight head and an inner bottom surface of the feeding-bottle of La Forme in order to ensure gravity always brings the lower tip or end of the tube into the milk whatever may be the position of the bottle so that the child can never suck air (La Forme lines 79 – 85).

    PNG
    media_image1.png
    468
    584
    media_image1.png
    Greyscale

Regarding Claim 12, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 11, further comprising a base (figure 2: base 9), the base (figure 2: base 9) comprising a base body (figure 2: base 9) and a magnetic drive device (figure 2: driving device 3) disposed in the base body (figure 2: base 9), a top surface of the base body (figure 6: top surface of base 9 that forms a ring around recess 9.1 is considered a reading on top surface) having a feeding-bottle placement bead assembly as it is either a singular ring shaped magnet or at least two small rectangular shaped magnets; in both instances the small size reads on bead [beads can be ring shaped]); and the drive device (figure 2: driving device 3) being a magnetic drive device ([0029]: “The device 3 drives the stirring device 2 through the magnetic force between the driving magnet 3.1 and the driven magnet 2.1, so as to stir the milk in the feeding bottle 1).  

Regarding Claim 13, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 12, wherein the magnetic drive device (figure 2: driving device 3) comprises a motor (see annotated figure 2 of Zhong below), a holder (see annotated figure 2 of Zhong below) and a magnet (figure 2: driving magnet 3.1), the holder (see annotated figure 2 of Zhong below) being mounted on an output shaft of the motor (see annotated figure 2 of Zhong below), and a magnet (figure 2: driving magnet 3.1) being provided on the holder (see annotated figure 2 of Zhong below) outside an axis of an output shaft of the motor (see annotated figure 2 of Zhong below & figure 2: magnets 3.1 are outside the vertical axis of the motor output shaft).
Zhong is silent on two or more magnets being provided on the holder. 
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the singular magnet of Zhong with the two or more magnets being provided on the holder in order to better control the magnetic stirring; since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image1.png
    468
    584
    media_image1.png
    Greyscale


Regarding Claim 16, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 13, wherein the holder (see annotated figure 2 of Zhong below) comprises a connecting post (see annotated figure 2 of Zhong below) and a supporting portion extending outward from a central portion of the connecting post (see annotated figure 2 of Zhong below), the supporting portion (see annotated figure 2 of Zhong below) being provided with a bearing portion symmetric with respect to the connecting post (see annotated figure 2 of Zhong below), a magnet cavity (see annotated figure 2 of Zhong below) being disposed in the bearing portion (see annotated figure 2 of Zhong below), and a magnet being disposed in the magnet cavity (see annotated figure 2 of Zhong below).

    PNG
    media_image2.png
    377
    463
    media_image2.png
    Greyscale


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Chinese Patent No. 203777334U hereinafter Zhong) in view of La Forme (U.S. Patent No. 26327A hereinafter La Forme) in further view of Arnett et al. (U.S. Patent Publication 2014/0286123 A1 herein after Arnett). A machine translation of the specification of Zhong was utilized and that translation is attached.

Regarding Claim 14, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 13. 
Zhong is silent on wherein the base body comprises a lower casing and an upper casing, the upper casing being snapped on the lower casing; and the lower casing being provided with an upward protrusion at a central position, the protrusion having a holding cavity therein, and the motor being disposed in the holding cavity.
Arnett teaches the base body (figure 1: blender base 24) comprises a lower casing (figure 6: inner shell 57) and an upper casing (figure 6: top shell 56), the upper casing (figure 6: top shell 56) being 
Zhong and Arnett are analogous in the field of food preparation appliances with mixing driven from below. It would have been obvious to modify the base body of Zhong with the base body comprises a lower casing and an upper casing, the upper casing being snapped on the lower casing; and the lower casing being provided with an upward protrusion at a central position, the protrusion having a holding cavity therein, and the motor being disposed in the holding cavity of Arnett in order to provide an air gap between the top shell 56 and the inner shell 57 to reduce vibration that may occur during operation of the blending system (Arnett [0039]).

Regarding Claim 15, modified Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 14, wherein a concave recessed portion (figure 6: recess 9.1) is disposed on a top surface (figure 6: top surface of base 9 that forms a ring around recess 9.1 is considered a reading on top surface) of the upper casing (Arnett figure 6: top shell 56), a pad (see annotated figure 2 of Zhong below) is disposed in the recessed portion (figure 6: recess 9.1), and an upper surface of the pad is the feeding-bottle placement position (figure 2: feeding bottle 1 is placed on pad). 

    PNG
    media_image3.png
    150
    899
    media_image3.png
    Greyscale

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Chinese Patent No. 203777334U hereinafter Zhong) in view of La Forme (U.S. Patent No. 26327A hereinafter La Forme) in further view of Jiang (Chinese Patent No. 204016882U hereinafter Jiang). Machine translations of the specifications of Zhong and Jiang were utilized and those translations are attached.

Regarding Claim 17, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 12, wherein the magnetic bead assembly (figure 4: driven magnet 2.1) comprises a magnetic bead (figure 4: driven magnet 2.1 is magnetic and considered a reading on bead assembly as it is either a singular ring shaped magnet or at least two small rectangular shaped magnets; in both instances the small size reads on bead [beads can be ring shaped]), a hardened layer wrapped around the magnetic bead (figure 4: material immediately surrounding driven magnet 2.1 is considered a reading on hardened layer as it is a different material, it is completely surrounding the magnet, and it has a relative hardness).
Zhong is silent on a silicone body wrapped around the hardened layer.  
Jiang teaches on a silicone body (figure 2: silicone weight head body 1) wrapped around the hardened layer (figure 2: stainless steel ball).
Zhong and Jiang are analogous in the field of nursing bottles with internal straws connecting the nipple to the bottle’s liquid contents; and the straw having counterweight heads at the bottom of the straw. It would have been obvious to one skilled in the art before the effective filing date to modify the stirring device of Zhong with the silicone body wrapped around the hardened layer of Jiang in order to prevent the hardened layer from contacting the liquid, which greatly improves service life and safety of the product (Jiang [0011]).

Claim 18, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 17, wherein Jiang further teaches a convex rib (see annotated figure 1 of Jiang below) is provided at the bottom of the silicone body (figures 1 & 2: silicone weight head body 1).  

    PNG
    media_image4.png
    559
    914
    media_image4.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Chinese Patent No. 203777334U hereinafter Zhong) in view of La Forme (U.S. Patent No. 26327A hereinafter La Forme) in further view of JingFeng (Chinese Patent No. 202096474U hereinafter JingFeng). Machine translations of the specifications of Zhong and JingFeng were utilized and those translations are attached.

Regarding Claim 19, Zhong teaches the stirring type feeding-bottle (figure 2: feeding bottle 1) according to claim 11.
Zhong is silent on the flexible straw is a silicone straw.
JingFeng teaches the flexible straw is a silicone straw (figure 1: silicone rubber hose 6).
Zhong and JingFeng are analogous in field of nursing bottles with internal straws. It would have been obvious to one skilled in the art before the effective filing date to modify the flexible straw of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    /ANSHU BHATIA/    Primary Examiner, Art Unit 1774